UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the Month of July, 2011 Commission File Number 001-33085 RRsat Global Communications Network Ltd. (Translation of registrant’s name into English) D.N. Shikmim Reem 79813, Israel (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F TForm 40-F ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes ¨No T If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-_ RRsat Global Communications Network Ltd. On July 28, 2011, the registrant issued a press release "RRsat Schedules Second Quarter 2011 Results Release for August 08, 2011" and a press release "RRsat to Present at the Oppenheimer 14th Annual Technology Conference in Boston". A copy of these press releases are attached as Exhibit 99.1 and 99.2 to this report and is incorporated herein by reference. Exhibit Exhibit 99.1. Press release of the registrant, dated July 28, 2011, "RRsat Schedules Second Quarter 2011 Results Release for August 08, 2011". Exhibit 99.2. Press release of the registrant, dated July 28, 2011, "RRsat to Present at the Oppenheimer 14th Annual Technology Conference in Boston" 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. RRSAT GLOBAL COMMUNICATIONS NETWORK LTD. By: /S/ DAVID ABER Name: David Aber Title: Chief Financial Officer and Secretary Date: July 28, 2011 3 Exhibit Index Exhibit 99.1. Press release of the registrant, dated July 28, 2011, "RRsat Schedules Second Quarter 2011 Results Release for August 08, 2011". Exhibit 99.2. Press release of the registrant, dated July 28, 2011, "RRsat to Present at the Oppenheimer 14th Annual Technology Conference in Boston" 4
